91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.D. Johnson WILLIS, Plaintiff--Appellant,andBarbara Burney;  James Edward Rhodes;  Earnstine Brown, Plaintiffs,v.JONES COUNTY, NORTH CAROLINA, Defendant--Appellee,andJ. Robert Jarman;  Leslie D. Strayhorn;  Nolan Jones;Rivers & Associates, Incorporated;  Larry Meadows;Robert L. Mattocks;  Horace B.Phillips;  Charles Battle,Jr., Defendants.D. Johnson WILLIS, Plaintiff--Appellant,andBarbara Burney;  James Edward Rhodes;  Earnstine Brown, Plaintiffs,v.JONES COUNTY, NORTH CAROLINA, Defendant--Appellee,andJ. Robert Jarman;  Leslie D. Strayhorn;  Nolan Jones;Rivers & Associates, Incorporated;  Larry Meadows;Robert L. Mattocks;  Horace B.Phillips;  Charles Battle,Jr., Defendants.
Nos. 95-3051, 96-1278.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided:  July 9, 1996

D. Johnson Willis, Appellant Pro Se.
Mark D. Bardill, Trenton, North Carolina, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 95-3051 Appellant appeals a district court order granting the Defendants' motion to continue the trial and pretrial dates to March 11, 1996.  Although this appeal was interlocutory when filed, it is now ripe because the district court entered final judgment prior to this Court's review of the appeal.  See Equipment Finance Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.1992).  In No. 96-1278, Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint on the basis of res judicata.


2
We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Willis v. Jones County, No. CA-94-13-4-H (E.D.N.C. Nov. 24, 1995;  Feb. 22, 1996).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED